         Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.1 Page 1 of 49




 1 THE LAW OFFICE OF
   PAUL K. JOSEPH, PC
 2
   PAUL K. JOSEPH (SBN 287057)
 3 paul@pauljosephlaw.com
   4125 W. Pt. Loma Blvd., No. 309
 4
   San Diego, California 92110
 5 Phone: (619) 767-0356
   Fax: (619) 331-2943
 6
   THE LAW OFFICE OF
 7 JACK FITZGERALD, PC
 8 JACK FITZGERALD (SBN 257370)
   jack@jackfitzgeraldlaw.com
 9 TREVOR M. FLYNN (SBN 253362)
10 trevor@jackfitzgeraldlaw.com
   MELANIE PERSINGER (SBN 275423)
11 melanie@jackfitzgeraldlaw.com
12 Hillcrest Professional Building
   3636 Fourth Avenue, Suite 202
13 San Diego, California 92103
14 Phone: (619) 692-3840
   Fax: (619) 362-9555
15 Counsel for Plaintiffs and the Proposed Class
16
                            UNITED STATES DISTRICT COURT
17
                          SOUTHERN DISTRICT OF CALIFORNIA
18
19 MICHAEL TESTONE, COLLIN SHANKS,               Case No: '19CV0169 JLS BGS
     and LAMARTINE PIERRE, on behalf of               CLASS ACTION
20   themselves, all others similarly situated, and
21   the general public,                              COMPLAINT FOR VIOLATIONS
22                                                    OF CAL. BUS. & PROF. CODE
                                                      §§17200 et seq.; CAL. BUS. & PROF.
23                      Plaintiffs,                   CODE §§17500 et seq.; CAL. CIV.
24                                                    CODE §§ 1750 et seq.; N.Y. GEN.
                                                      BUS. L. § 349; N.Y. GEN. BUS. L. §
25                v.                                  350; and BREACH OF EXPRESS &
26   BARLEAN’S ORGANIC OILS, LLC                      IMPLIED WARRANTIES
                        Defendant.                    DEMAND FOR JURY TRIAL
27
28
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
         Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.2 Page 2 of 49




1          Plaintiffs Michael Testone, Collin Shanks, and Lamartine Pierre, on behalf of
2    themselves, all others similarly situated, and the general public, by and through their
3    undersigned counsel, hereby sue defendant Barlean’s Organic Oils, LLC (“Barlean’s”), and
4    allege the following upon their own knowledge, or where they lack personal knowledge, upon
5    information and belief, including the investigation of their counsel.
6                                          INTRODUCTION
7          1.     Barlean’s misleadingly markets its coconut oil Products as inherently healthy,
8    and a healthy alternative to butter and various cooking oils, despite that coconut oil is actually
9    inherently unhealthy, and a less healthy option to these alternatives. Barlean’s coconut oil
10   Products’ labeling also violates federal, California, and New York state food labeling
11   regulations, rendering the Products misbranded.
12         2.     Plaintiffs relied upon Barlean’s misleading and unlawful claims when
13   purchasing the Barlean’s coconut oil Products, and were damaged as a result. They bring this
14   action on behalf of themselves and all other similarly situated consumers in California and
15   New York alleging violations of California’s Consumer Legal Remedies Act (Cal. Civ. Code
16   §§ 1750, et seq., “CLRA”), Unfair Competition Law (Cal. Bus. & Prof. Code §§ 17200, et
17   seq., “UCL”), False Advertising Law (Cal. Bus. & Prof. Code §§ 17500, et seq., “FAL”),
18   New York’s Unfair and Deceptive Business Practices Law, N.Y. Gen. Bus. L. § 349
19   (“UDBP”), and False Advertising Law, N.Y. Gen. Bus. L. § 350 (“NY FAL”). Plaintiffs also
20   allege breaches of express and implied warranties under California and New York state law.
21         3.     Plaintiffs primarily seek an order compelling Barlean’s to cease marketing its
22   coconut oil Products using the misleading and unlawful tactics complained of herein, destroy
23   all misleading, deceptive, and unlawful materials, and conduct a corrective advertising
24   campaign.
25         4.     In addition, Plaintiffs seek an order compelling Barlean’s to restore the amounts
26   by which it has been unjustly enriched and pay damages, restitution, and attorneys’ fees as
27   allowed by law.
28
                                                    1
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
         Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.3 Page 3 of 49




1                                                PARTIES
2          5.      Plaintiff Michael Testone is a resident of San Diego, California and a citizen of
3    California.
4          6.      Plaintiff Collin Shanks is a resident of West Covina, California and a citizen of
5    California.
6          7.      Plaintiff Lamartine Pierre is a resident of Valley Stream, New York and a citizen
7    of New York.
8          8.      Defendant Barlean’s Organic Oils, LLC is a Washington Limited Liability
9    Company. According to Barlean’s Organic Oils, LLC’s publicly filed articles of
10   incorporation, its sole managing member is Bruce Barlean, whose listed address is in
11   Ferndale, Washington. Upon information and belief, Bruce Barlean is a resident and citizen
12   of Washington.
13                                    JURISDICTION & VENUE
14         9.      This Court has original jurisdiction over this action under 28 U.S.C. § 1332(d)(2)
15   (The Class Action Fairness Act) because the matter in controversy exceeds the sum or value
16   of $5,000,000, exclusive of interest and costs, and because more than two-thirds of the
17   members of the Class reside in states other than the state of which Barlean’s is a citizen.
18         10.     The Court has personal jurisdiction over Barlean’s because it has purposely
19   availed itself of the benefits and privileges of conducting business within California.
20         11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Plaintiff
21   Michael Testone resides in and suffered injuries as a result of Barlean’s acts in this District,
22   many of the acts and transactions giving rise to this action occurred in this District, and
23   Barlean’s (1) has intentionally availed itself of the laws and markets of this District through
24   the promotion, marketing, distribution, and sale of its Products in this District, and (2) is
25   subject to personal jurisdiction in this District.
26
27
28
                                                     2
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
          Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.4 Page 4 of 49




1                                                FACTS
2    I.     Saturated Fat Consumption Increases the Risk of Cardiovascular Heart Disease
3           and Other Morbidity
4                 The Role of Cholesterol in the Human Body
5           12.   Cholesterol is a waxy, fat-like substance found in the body’s cell walls. The body
6    uses cholesterol to make hormones, bile acids, vitamin D, and other substances. The body
7    synthesizes all the cholesterol it needs, which circulates in the bloodstream in packages called
8    lipoproteins, of which there are two main kinds—low density lipoproteins, or LDL
9    cholesterol, and high density lipoproteins, or HDL cholesterol.
10          13.   LDL cholesterol is sometimes called “bad” cholesterol because it carries
11   cholesterol to tissues, including the arteries. Most cholesterol in the blood is LDL cholesterol.
12          14.   HDL cholesterol is sometimes called “good” cholesterol because it takes excess
13   cholesterol away from tissues to the liver, where it is removed from the body.
14                High Total and LDL Blood Cholesterol Levels are Associated with
15                Increased Risk of Morbidity, Including Coronary Heart Disease and Stroke
16          15.   Total and LDL cholesterol blood levels are two of the most important risk factors
17   in predicting coronary heart disease (CHD), with higher total and LDL cholesterol levels
18   associated with increased risk of CHD. 1
19          16.   High LDL cholesterol levels are dangerous because “[e]levated blood LDL
20   cholesterol increases atherosclerotic lipid accumulation in blood vessels.” 2 That is, if there is
21
22   1
       See, e.g., Dr. Dustin Randolph, Coconut Oil Increases Cardiovascular Disease Risk and
     Possible Death Due to Heart Attacks and Stroke (Sept. 19, 2015) (“Heart attack and stroke
23   risk can be largely predicted based on total and LDL cholesterol levels in people” because “as
24   cholesterol levels increase so does one’s risk of symptomatic and deadly heart disease.”),
     available        at       http://www.pursueahealthyyou.com/2015/04/coconut-oil-increases-
25   cardiovascular.html.
26   2
       USDA Center for Nutrition Policy and Promotion, Dietary Saturated Fat and
27   Cardiovascular Health: A Review of the Evidence, Nutrition Insight 44 (July 2011)
28
                                                    3
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
           Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.5 Page 5 of 49




1    too much cholesterol in the blood, some of the excess may become trapped along artery walls.
2    Built up formations of cholesterol on arteries and blood vessels are called plaque. Plaque
3    narrows vessels and makes them less flexible, a condition called atherosclerosis.
4            17.   This process can happen to the coronary arteries in the heart and restricts the
5    provision of oxygen and nutrients to the heart, causing chest pain or angina.
6            18.   When atherosclerosis affects the coronary arteries, the condition is called
7    coronary heart disease, or CHD.
8            19.   Cholesterol-rich plaques can also burst, causing a blood clot to form over the
9    plaque, blocking blood flow through arteries, which in turn can cause an often-deadly or
10   debilitating heart attack or stroke.
11           20.   Thus, “[f]or the health of your heart, lowering your LDL cholesterol is the single
12   most important thing to do.” 3
13                 Saturated Fat Consumption Causes Increased Total and LDL Blood
14                 Cholesterol Levels, Increasing the Risk of CHD and Stroke
15           21.   The consumption of saturated fat negatively affects blood cholesterol levels
16   because the body reacts to saturated fat by producing cholesterol. More specifically, saturated
17   fat consumption causes coronary heart disease by, among other things, “increas[ing] total
18   cholesterol and low density lipoprotein (LDL) cholesterol.” 4
19
20
21
22   [hereinafter,   “USDA,       Review         of      the     Evidence”],     available         at
23   http://www.cnpp.usda.gov/sites/default/files/nutrition_insights_uploads/Insight44.pdf.
24   3
         Pritikin Longevity Center, Is Coconut Oil Bad for You?, available at
25   https://www.pritikin.com/your-health/healthy-living/eating-right/1790-is-coconut-oil-bad-
     for-you.html.
26
     4
         USDA Review of the Evidence, supra n.2.
27
28
                                                     4
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
           Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.6 Page 6 of 49




1             22.      Moreover, “[t]here is a positive linear trend between total saturated fatty acid
2    intake and total and low density lipoprotein (LDL) cholesterol concentration and increased
3    risk of coronary heart disease (CHD).” 5
4             23.      This linear relationship between saturated fat intake and risk of coronary heart
5    disease is well established and accepted in the scientific community.
6             24.      For example, the Institute of Medicine’s Dietary Guidelines Advisory
7    Committee “concluded there is strong evidence that dietary [saturated fatty acids] SFA
8    increase serum total and LDL cholesterol and are associated with increased risk of
9    [cardiovascular disease] CVD.” 6
10            25.      In addition, “[s]everal hundred studies have been conducted to assess the effect
11   of saturated fatty acids on serum cholesterol concentration. In general, the higher the intake
12   of saturated fatty acids, the higher the serum total and low density lipoprotein (LDL)
13   cholesterol concentrations.” 7
14            26.      Importantly, there is “no safe level” of saturated fat intake because “any
15   incremental increase in saturated fatty acid intake increases CHD risk.” 8
16            27.      For this reason, while the Institute of Medicine sets tolerable upper intake levels
17   (UL) for the highest level of daily nutrient intake that is likely to pose no risk of adverse
18
19
20
21
22
     5
      Institute of Medicine, Dietary Reference Intakes for Energy, Carbohydrate, Fiber, Fat,
     Fatty Acids, Cholesterol, Protein, and Amino Acids, at 422 (2005) [hereinafter “IOM, Dietary
23   Reference Intakes”], available at http://www.nap.edu/catalog.php?record_id=10490.
24   6
         USDA Review of the Evidence, supra n.2.
25   7
         IOM, Dietary Reference Intakes, supra n.5, at 481.
26
     8
         Id. at 422.
27
28
                                                         5
                                 Testone et al. v. Barlean’s Organic Oils, LLC
                                           CLASS ACTION COMPLAINT
           Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.7 Page 7 of 49




1    health effects to almost all individuals in the general population, “[a] UL is not set for
2    saturated fatty acids.” 9
3               28.     In addition, “[t]here is no evidence to indicate that saturated fatty acids are
4    essential in the diet or have a beneficial role in the prevention of chronic diseases.” 10
5               29.     Further, “[i]t is generally accepted that a reduction in the intake of SFA
6    [saturated fatty acids] will lower TC [total cholesterol] and LDL-cholesterol.” 11
7               30.     For these reasons, “reduction in SFA intake has been a key component of dietary
8    recommendations to reduce risk of CVD.” 12
9               31.     The Institute of Medicine’s Dietary Guidelines for Americans, for example,
10   “recommend reducing SFA intake to less than 10 percent of calories.” 13 And “lowering the
11   percentage of calories from dietary SFA to 7 percent can further reduce the risk of CVD.” 14
12              32.     In short, consuming saturated fat increases the risk of CHD and stroke. 15
13                      In Contrast to Saturated Fat, the Consumption of Dietary Cholesterol has
14                      Almost No Impact on Blood Cholesterol Levels
15              33.     For many years, there has been a common misperception that dietary cholesterol
16   significantly affects blood cholesterol levels. According to the USDA and Department of
17
18
     9
19       Id.
20   10
          Id. at 460.
21   11
       Shanthi Mendis et al., Coconut fat and serum lipoproteins: effects of partial replacement
22   with unsaturated fats, 85 Brit. J. Nutr. 583, 583 (2001) [hereinafter “Mendis, Coconut fat”].
23   12
          USDA Review of the Evidence, supra n.2.
24   13
          Id.
25   14
          Id.
26
     15
          See Mendis, Coconut fat, supra n.11, at 583.
27
28
                                                         6
                                 Testone et al. v. Barlean’s Organic Oils, LLC
                                           CLASS ACTION COMPLAINT
           Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.8 Page 8 of 49




1    Health and Human Services (DHHS), however, “available evidence shows no appreciable
2    relationship between consumption of dietary cholesterol and [blood] serum cholesterol.” 16
3               34.   In fact, the USDA and DHHS have concluded that “Cholesterol is not a nutrient
4    of concern for overconsumption.” 17
5               35.   In contrast, the USDA and DHHS state that “[s]trong and consistent evidence
6    from [randomized control trials] shows that replacing [saturated fats] with unsaturated fats,
7    especially [polyunsaturated fats], significantly reduces total and LDL cholesterol.” 18
8               36.   Therefore, the USDA and DHHS specifically recommend replacing “tropical
9    oils (e.g., palm, palm kernel, and coconut oils)” with “vegetable oils that are high in
10   unsaturated fats and relatively low in SFA (e.g., soybean, corn, olive, and canola oils).” 19
11   II.        Because of its High Saturated Fat Content, the Consumption of Coconut Oil
12              Increases the Risk of Cardiovascular Heart Disease and Other Morbidity
13              37.   Although it is well established that diets generally high in saturated fatty acids
14   increase the risk of CHD, 20 several studies have specifically shown that consuming coconut
15   oil—which is approximately 90 percent saturated fat—increases the risk of CHD and stroke.
16              38.   For example, in 2001 the British Journal of Nutrition published a 62-week
17   intervention study that examined the “effect of reducing saturated fat in the diet . . . on the
18
19
20   16
        USDA & DHHS, Dietary Guidelines for Americans, Part D., Chapter 1, at 17 (2015)
     [hereinafter     “USDA       &      DHHS,      Dietary      Guidelines”],      available    at
21   http://health.gov/dietaryguidelines/2015-scientific-report/pdfs/scientific-report-of-the-2015-
22   dietary-guidelines-advisory-committee.pdf.
23   17
          Id.
24   18
          Id. Part D, Chapter 6, at 12.
25   19
          Id. (emphasis added).
26
     20
          See Mendis, Coconut fat, supra n.11, at 583.
27
28
                                                       7
                               Testone et al. v. Barlean’s Organic Oils, LLC
                                         CLASS ACTION COMPLAINT
           Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.9 Page 9 of 49




1    serum lipoprotein profile of human subjects.” 21 The study had two intervention phases. In
2    Phase 1 (8 weeks), “the total fat subjects consumed was reduced from 31 to 25 % energy . . .
3    by reducing the quantity of coconut fat (CF) in the diet from 17.8 to 9.3 % energy intake.” 22
4    “At the end of Phase 1, there was a 7.7 % reduction in cholesterol and 10.8 % reduction in
5    LDL and no significant change in HDL and triacylglycerol.” 23
6               39.     In Phase 2 (52 weeks), the total fat consumed by subjects was reduced from 25
7    to 20 % energy by reducing the coconut fat consumption from 9.3 to 4.7 % energy intake. 24
8    At the end of phase 2, these subjects exhibited a 4.2% mean reduction of total cholesterol and
9    an 11% mean reduction in LDL cholesterol. 25
10              40.     The authors of the study noted that “[a] sustained reduction in blood cholesterol
11   concentration of 1 % is associated with a 2-3 % reduction of the incidence of CHD (Law et
12   al. 1994).” Further, “[i]n primary prevention, a reduction of cholesterol by 20% has produced
13   a 31% reduction in recurrent coronary morbidity, a 33% reduction in coronary mortality, and
14   22% less total mortality (Grundy, 1997).” 26
15              41.     Based on these relationships, the researchers estimated that “the reduction in
16   coronary morbidity and mortality brought about by the current dietary intervention would be
17   of the order of about 6-8 %.” 27
18
19
     21
          Id.
20
     22
21        Id.
     23
22        Id.
23   24
          Id.
24   25
          Id. at 586.
25   26
          Id. at 588.
26
     27
          Id.
27
28
                                                         8
                                 Testone et al. v. Barlean’s Organic Oils, LLC
                                           CLASS ACTION COMPLAINT
          Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.10 Page 10 of 49




1               42.     Simply put, the results of the yearlong study showed that reducing coconut oil
2    consumption “results in a lipid profile that is associated with a low cardiovascular risk.” 28
3               43.     The detrimental health effects of consuming coconut oil are not limited to long-
4    term consumption. To the contrary, a 2006 study published in the Journal of the American
5    College of Cardiology found that consuming a single high-fat meal containing fat from
6    coconut oil “reduces the anti-inflammatory potential of HDL and impairs arterial endothelial
7    function.” 29 In the study, researchers examined the effect of consuming a single isocaloric
8    meal that contained “1 g of fat/kg of body weight,” with “coconut oil (fatty acid composition:
9    89.6% saturated fat, 5.8% monounsaturated, and 1.9% polyunsaturated fat)” as the source of
10   fat. 30 They found that consuming the coconut oil meal significantly “reduces the anti-
11   inflammatory potential of HDL and impairs arterial endothelial function.” 31 In contrast, when
12   the fat from the same isocaloric meal came from “safflower oil (fatty acid composition: 75%
13   polyunsaturated, 13.6% monounsaturated, and 8.8% saturated fat),” “the anti-inflammatory
14   activity of HDL improve[d].” 32
15              44.     Other studies have similarly demonstrated that coconut oil consumption
16   negatively affects blood plasma markers when compared to other fats.
17              45.     A 2011 study published in the American Journal of Clinical Nutrition found that
18   consuming coconut oil, unlike consuming palm olein and virgin olive oil, decreased
19
20
     28
          Id. at 587.
21
22
     29
       Stephen J. Nicholls et al., Consumption of Saturated Fat Impairs the Anti-Inflammatory
     Properties of High-Density Lipoproteins and Endothelial Function, 48 J. Am. Coll. Cardio.
23   715 (2006).
24   30
          Id.
25   31
          Id.
26
     32
          Id. at 715.
27
28
                                                         9
                                 Testone et al. v. Barlean’s Organic Oils, LLC
                                           CLASS ACTION COMPLAINT
          Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.11 Page 11 of 49




1    postprandial lipoprotein(a), which is associated with an increased risk of cardiovascular
2    disease. 33
3               46.   Similarly, a study comparing the effects of consuming coconut oil, beef fat, and
4    safflower oil found that coconut oil consumption had the worst effect on subjects’ blood lipid
5    profiles. 34 The authors noted that “[o]f these fats, only CO [coconut oil] appears to
6    consistently elevate plasma cholesterol when compared with other fats.” 35
7               47.   Finally, in another study, researchers found that subjects who consumed 30
8    percent of energy from fat, with 66.7% coming from coconut oil, had “increased serum
9    cholesterol, LDL, and apo B.” 36 Apo B is a protein involved in the metabolism of lipids and
10   is the main protein constituent of VLDL (very low-density lipoproteins) and LDL.
11   Concentrations of apo B tend to mirror those of LDL, so the higher the level of apo B, the
12   greater the risk of heart disease. In sum, the study found that consuming coconut oil increased
13   all three cholesterol markers, signifying an increased risk of cardiovascular disease. 37
14   III.       Barlean’s Manufacture, Marketing, and Sale of Barlean’s Coconut Oil
15                    Barlean’s History and Sale of Coconut Oil
16              48.   Defendant has manufactured, distributed, marketed, and sold various Barlean’s
17   brand coconut oil Products beginning in or around May 2008.
18
19   33
       P.T. Voon et al., Diets high in palmitic acid (16:0), lauric and myristic acids (12:0 + 14:0),
20   or oleic acid (18:1) do not alter postprandial or fasting plasma homocysteine and
     inflammatory markers in healthy Malaysian adults, 94 Am. J. Clin. Nutr. 1451 (2011).
21
22
     34
       Raymond Reiser et al., Plasma lipid and lipoprotein response of humans to beef fat,
     coconut oil and safflower oil, 42 Am. J Clin. Nutr. 190, 190 (1985).
23
     35
          Id.
24
25
     36
       V. Ganji & C.V. Kies, Psyllium husk fiber supplementation to the diets rich in soybean or
     coconut oil: hypercholesterolemic effect in healthy humans, 47 Int. J. Food Sci. Nutr. 103
26   (Mar. 1996).
27   37
          Id.
28
                                                       10
                               Testone et al. v. Barlean’s Organic Oils, LLC
                                         CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.12 Page 12 of 49




1          49.      According to Barlean’s website, its Products are sold nationally at major retailers
2    such as Whole Foods Market, Sprouts Farmers Market, VitaSprings Health Products, Health
3    Food City, International Health Foods, and My Nutritional Depot.
4          50.      Barlean’s brand coconut oil Products challenged in this lawsuit include at least
5    the following: (a) Organic Virgin Coconut Oil, (b) Organic Culinary Coconut Oil, and (c)
6    Organic Butter Flavored Coconut Oil, (collectively the “Coconut Oil Products” or
7    “Products”).
8          51.      Barlean’s Organic Virgin Coconut Oil is available in at least 16-fluid-ounce, 32
9    fluid-ounce, and 60-fluid-ounce containers. Barlean’s Organic Culinary Coconut Oil is
10   available in at least 32-fluid-ounce and 60-fluid-ounce containers. Barlean’s Organic Butter
11   Flavored Coconut Oil is available in at least 16-fluid-ounce and 32-fluid-ounce containers.
12         52.      Exemplars of the Organic Virgin Coconut Oil labeling are depicted below:
13   32-Fluid-Ounce Organic Virgin Coconut Oil Label:
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      11
                              Testone et al. v. Barlean’s Organic Oils, LLC
                                        CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.13 Page 13 of 49




1    16-Fluid-Ounce Organic Virgin Coconut Oil Labels:
2
3
4
5
6
7
8
9
10
11
12
13
14        53.   Exemplars of the Organic Culinary Coconut Oil are depicted below:
15   32-Fluid-Ounce Organic Culinary Coconut Oil Label:
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 12
                         Testone et al. v. Barlean’s Organic Oils, LLC
                                   CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.14 Page 14 of 49




1          54.    Exemplars of the Butter Flavored Coconut Oil are depicted below:
2    16-Fluid-Ounce Butter Flavored Coconut Oil Labels:
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17                The Composition of the Barlean’s Coconut Oil Products
18         55.    The Supplement Facts box for Barlean’s Organic Virgin Coconut Oil states that
19   it contains 130 calories, all of which come from fat: in each 1 tablespoon serving there are 14
20   grams of fat, 12 grams of which is saturated fat.
21         56.    The Nutrition Facts box for Barlean’s Organic Culinary Coconut Oil states that
22   it contains 120 calories, all of which come from fat: in each 1 tablespoon serving there are 14
23   grams of fat, 12 grams of which is saturated fat.
24         57.    The Nutrition Facts box for Barlean’s Butter Flavored Coconut Oil states that it
25   contains 120 calories, all of which come from fat: in each 1 tablespoon serving there are 14
26   grams of fat, 12 grams of which is saturated fat.
27
28
                                                    13
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
          Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.15 Page 15 of 49




1    IV.     Barlean’s Markets its Coconut Oil Products with Misleading Health and Wellness
2            Claims
3            58.   Consumers are generally willing to pay more for foods they perceive as being
4    healthy, or healthier than other alternatives. Nielsen’s 2015 Global Health & Wellness
5    Survey, for instance, found that “88% of those polled are willing to pay more for healthier
6    foods.” 38
7            59.   Barlean’s is well aware of consumer preference for healthful foods, and
8    therefore employs, and has employed, a strategic marketing campaign intended to convince
9    consumers that the Barlean’s Coconut Oil Products are healthy.
10           60.   On its website, for instance, it has described its coconut oil Products as being the
11   “most nutritious coconut oil” and “cold pressed fresh for your vibrant health . . . .”
12           61.   In addition, through statements placed directly on the labels of the Barlean’s
13   Coconut Oil Products, Barlean’s markets and advertises the Products as both inherently
14   healthy, and healthy alternatives to butter and other oils, even though the Products’ total and
15   saturated fat content render them inherently unhealthy, and less healthy alternatives.
16   Moreover, Barlean’s labeling claims are designed to convince consumers that even though
17   the Products are almost entirely saturated fat, that they are nevertheless uniquely healthy
18   saturated fats, which is false and misleading.
19                 1.    Barlean’s Places Misleading Health and Wellness Claims Directly on
20                       the Barlean’s Organic Virgin Coconut Oil Labeling
21           62.   Directly on the Barlean’s Organic Virgin Coconut Oil label, Barlean’s
22   prominently places the phrase “Nature’s Most Versatile Superfood.” “Superfood” is a term
23
24
25
     38
       Nancy Gagliardi, Forbes, Consumers Want Healthy Foods--And Will Pay More For Them
     (Feb. 18, 2015) (citing Neilson, 2015 Global Health & Wellness Survey, at 11 (Jan. 2015)).
26
27
28
                                                     14
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
          Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.16 Page 16 of 49




1    for “food considered to be especially beneficial for health and well-being.” 39 This claim taken
2    individually and in context of the label as a whole is false and misleading because it conveys
3    that Barlean’s Organic Virgin Coconut Oil is healthy when it is actually unhealthy.
4            63.   The Barlean’s Organic Virgin Coconut Oil labeling also bears the claim “RAW
5    WHOLE FOOD.” This claim is false and misleading because coconut oil is not a whole food
6    at all. Instead, coconut oil is pure fat that is extracted from coconut flesh or coconut copra
7    and is entirely devoid of, among other things, the protein and fiber present in the whole food
8    form of coconut. The claim is further false and misleading because calling a product a “whole
9    food” conveys that the product is healthy because consumers widely perceive whole foods as
10   being healthy. This message is false and misleading because coconut oil is not healthy, but is
11   unhealthy and contains dangerous amounts of saturated fat, the consumption of which causes
12   morbidity including heart disease and stroke.
13           64.   The labeling also bears the claims “Harvested at the Peak of Flavor and
14   Nutrition” or “Harvested at the peak of flavor and nutritional value.” These claims taken
15   individually and in context of the labeling as a whole are false and misleading because they
16   suggest the Product is healthy due to its nutritional properties when in fact it is unhealthy and
17   contains dangerous amounts of saturated fat, the consumption of which causes morbidity
18   including heart disease and stroke.
19           65.   The Barlean’s Organic Virgin Coconut Oil labeling also states “COCONUT
20   OIL: A SMART FAT[:] A natural source of medium chain triglycerides (MCTs), coconut oil
21   boosts the metabolism, supports the heart and immune system and provides quick energy.”
22   This claim taken individually and in context of the label as a whole is false and misleading
23   because it conveys that the Product is healthful, specifically for the heart, when it is actually
24
25
26
     39
                Oxford             Dictionary          Online,           available                  at
27   http://www.oxforddictionaries.com/us/definition/american_english/superfood.
28
                                                    15
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
          Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.17 Page 17 of 49




1    unhealthy and contains dangerous amounts of saturated fat, the consumption of which causes
2    morbidity including heart disease and stroke.
3            66.   The Organic Virgin Coconut Oil labeling bears the claims “COCONUT OIL: A
4    SMART FAT[:] A natural source of medium chain triglycerides (MCTs)”; “COCONUT OIL
5    NUTRITION[:] Contains Lauric Acid, Caprylic Acid & Capric Acid[.] Natural Source of
6    Medium Chain Triglycerides.”; and/or “Coconut Oil Nutrition[:] -Rich in Lauric Acid &
7    Caprylic Acid     -Great Source of Medium Chain Triglycerides.” These claims taken
8    individually and in context of the label as a whole, even if literally true, are misleading
9    because they suggest that the Product is healthy due to the presence of supposedly healthy
10   medium chain fatty acids and MCTs. More specifically, by highlighting the presence of
11   supposedly “healthy” MCTs, Barlean’s purposefully and misleadingly creates what is called
12   a “‘health halo[],’ in which a claim about single healthy quality gives rise to more positive
13   impression of other, nonclaimed qualities.” 40 As explained by Natalie Allen, clinical faculty
14   member of the Biomedical Sciences Department at Missouri State University, “[t]he health
15   halo effect is an phenomenon in which a food or food company is perceived as healthy based
16   on one claim.” 41 “Research has consistently found that claims on food Product labels have
17   halo effects (Andrews et al., 2011); they have a positive effect on consumers’ perceptions
18   about Product characteristics not mentioned in the claim (Andrews et al., 2011; Schuldt,
19   2013).” 42 Specifically, surveys have shown that “[c]onsumers who viewed a favorable
20
21
     40
       Catherine Fernan et al., Health Halo Effects from Product Titles and Nutrient Content
     Claims in the Context of “Protein” Bars, Health Communication, at 2 (August 30, 2017),
22   available at http://dx.doi.org/10.1080/10410236.2017.1358240.
23   41
        Melissa Kravitz, “Brands use this psychological trick to make you think you’re buying
24   ‘healthy’ foods”, (April 18, 2017), available at: https://mic.com/articles/173866/brands-use-
     this-psychological-trick-to-make-you-think-you-re-buying-healthy-foods#.GIe05Cjk2
25
26
     42
       Irina A. Iles et al., Nutrient Content Claims: How They Impact Perceived Healthfulness of
     Fortified Snack Foods and the Moderating Effects of Nutrition Facts Labels, Health
27   Communication, Health Communication, at 1 (August 20, 2017) (“Results indicated that the
28
                                                   16
                           Testone et al. v. Barlean’s Organic Oils, LLC
                                     CLASS ACTION COMPLAINT
          Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.18 Page 18 of 49




1    nutrient content claim had significantly more favorable evaluations of fat content and
2    healthiness. (internal examples omitted).” 43 Thus, by highlighting the presence of MCTs and
3    characterizing them as healthy, Barlean’s creates the misleading impression that the coconut
4    oil as a whole is healthy.
5            67.   Barlean’s claims “Coconut Oil Nutrition[:] -Contains Lauric Acid, Caprylic
6    Acid & Capic Acid -Natural Source of Medium Chain Triglycerides” and “Coconut Oil
7    Nutrition[:] -Rich in Lauric Acid & Caprylic Acid           -Great Source of Medium Chain
8    Triglycerides” are further misleading because lauric acid is not properly characterized as a
9    medium chain triglyceride or fatty acid. To the contrary, lauric acid “behaves more as a long-
10   chain fatty acid [in terms of digestion and metabolism] because the majority of it (70%–75%)
11   is absorbed with chylomicrons.” “It is therefore inaccurate to consider coconut oil to contain
12   either predominantly medium-chain fatty acids or predominantly medium-chain
13   triglycerides.” 44 “A common misconception is that the SAFA [saturated fatty acids] in
14   coconut oil are mainly medium chain fatty acids [MCTs], which are metabolized differently
15   from long-chain SAFA. Actually, coconut oil is mainly C12:0 lauric acid and C14:0 myristic
16   acid, which have potent LDL-C-raising effects.” 45 By both highlighting the presence of
17
18
     presence of an [Nutrient Content Claim] on a fortified snack food product increased perceived
19   healthfulness of that product, perceptions of the presence of healthful nutrients, and intentions
20   to consume the product. The presence of NCCs also decreased perceptions of the presence of
     certain           less          healthful           nutrients”),          available            at
21   http://dx.doi.org/10.1080/10410236.2017.1351277.
22   43
       J. Craig Andrews et al., Consumer Generalization of Nutrient Content Claims in
23   Advertising, 62 J. Marketing 62, 67 (Oct. 1998).
24   44
       Eyres L. et al., Coconut oil consumption and cardiovascular risk factors in humans, 74
25   Nutr. Rev. 267 (2016).

26   45
       Zock PL., et al., Progressing Insights into the Role of Dietary Fats in the Prevention of
     Cardiovascular Disease, Curr. Cardiol. Rep. 2016;18(11):111.
27
28
                                                    17
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
          Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.19 Page 19 of 49




1    MCTs and characterizing lauric acid as an MCT, Barlean’s further misleads consumers by
2    conveying that the coconut oil is healthy.
3            68.   In short, by highlighting the presence of supposedly “healthy” MCTs and
4    claiming the product is a “SMART FAT,” Barlean’s creates a health halo regarding the
5    Products as a whole, which is misleading because, in the words of the American Heart
6    Association, “coconut oil increases LDL cholesterol, a cause of [cardiovascular disease], and
7    has no known offsetting favorable effects . . . .” 46
8            69.   The Organic Virgin Coconut Oil labeling also states that it is “NON-
9    HYDROGENATED.” This claim taken individually and in context of the label as a whole,
10   even if literally true, is misleading because it suggests by the absence of hydrogenation (and
11   thus the absence of unhealthy trans fat) the Product is not unhealthy, when it is in fact
12   unhealthy and contains dangerous amounts of saturated fat, the consumption of which causes
13   morbidity including heart disease and stroke.
14           70.   The Organic Virgin Coconut Oil labeling also states that it is “CHOLESTEROL
15   FREE.” This claim taken individually and in context of the label as a whole, even if literally
16   true, is misleading because it suggests by the absence of cholesterol that it is healthy and will
17   not detrimentally affect blood cholesterol levels. This is false and misleading because it is
18   unhealthy and contains dangerous amounts of saturated fat, the consumption of which
19   detrimentally affects blood cholesterol levels and causes morbidity, including heart disease
20   and stroke.
21
22
23
24
25
26   46
       American Heart Association, Dietary Fats and Cardiovascular Disease: A Presidential
     Advisory From the American Heart Association, Circulation (June 15, 2017), available at
27   http://circ.ahajournals.org/content/early/2017/06/15/CIR.0000000000000510.
28
                                                    18
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
          Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.20 Page 20 of 49




1                  2.    Barlean’s Places Misleading Health and Wellness Claims Directly on
2                        the Barlean’s Organic Culinary Coconut Oil Labeling
3            71.   As with the Barlean’s Organic Virgin Coconut Oil, Barlean’s deceptively
4    markets its Barlean’s Organic Culinary Coconut Oil with a variety of labeling claims intended
5    to convince consumers that the Product is healthy.
6            72.   The Culinary Coconut Oil is labeled as “The ultimate cooking oil for health-
7    conscious gourmets. As versatile as it is delicious, Barlean’s Organic Culinary Coconut Oil
8    is ideal for sautéing, stir-frying and baking, or as a dairy-free butter substitute” and
9    “SUGGESTED USE: Substitute 1:1 for butter or other oils in cooking . . . .” This misleadingly
10   suggests that the Product is healthy, which is false and misleading because it is actually
11   unhealthy and contains dangerous amounts of saturated fat, the consumption of which
12   detrimentally affects blood cholesterol levels and causes morbidity, including heart disease
13   and stroke. These claims are further false and misleading because they suggest that replacing
14   butter or other oils with the Product is a healthy choice. In reality, because coconut oil
15   contains more saturated fat than butter and any other common cooking oil, doing so would
16   increase consumption of saturated fat and decrease consumption unsaturated fat. 47 This would
17
18   47
       The USDA’s National Nutrient Database for Standard Reference lists a 14 gram serving of
     butter as being composed of 12 grams of fat, 7 of which are saturated, 3 of which are
19   monounsaturated, and .5 of which is polyunsaturated; lists a 14 gram serving of canola oil as
20   being composed of 14 grams of fat, 1 of which is saturated, 9 of which are monounsaturated,
     and 4 of which are polyunsaturated; lists a 13.6 gram serving of soybean oil as being
21   composed of 13.6 grams of fat, 2 of which are saturated, 3 of which are monounsaturated,
22   and 8 of which are polyunsaturated; lists a 13.6 gram serving of vegetable oil as being
     composed of 13.6 grams of fat, 1 of which is saturated, 3 of which are monounsaturated, and
23   9 of which are polyunsaturated; and lists a 13.5 gram serving of olive oil as being composed
24   of 13.5 grams of fat, 2 of which are saturated, 10 of which are monounsaturated, and 1.5 of
     which are polyunsaturated. See USDA Agricultural Research Service, National Nutrient
25   Database for Standard Reference Release 28, NDB No. 01001, Butter, salted; NDB No.
26   04582, Canola Oil, NDB No. 04044, Soybean Oil; NDB No. 04670, Vegetable Oil; NDB No.
     04053, Olive Oil, available at http://ndb.nal.usda.gov/ndb/foods.
27
28
                                                    19
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
          Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.21 Page 21 of 49




1    be unhealthy because “Strong and consistent evidence from RCTs [(Randomized Clinical
2    Trials)] and statistical modeling in prospective cohort studies shows that replacing SFA
3    [(Saturated Fatty Acids)] with PUFA [(Polyunsaturated Fatty Acids)] reduces the risk of
4    CVD [(cardiovascular disease)] events and coronary mortality.” 48
5            73.    To reinforce these misleading health claims, Barlean’s represents that Barlean’s
6    Organic Culinary Coconut Oil has “NO TRANS FAT,” and has “NO TRANS FAT OR
7    CHOLESTEROL.” These claims, taken individually and in context of the label as a whole,
8    are false and misleading because they suggest by the absence of unhealthy trans fat and
9    cholesterol that the Product is healthy and will not detrimentally affect health or blood
10   cholesterol levels. This is false and misleading because it is unhealthy and contains dangerous
11   amounts of saturated fat, the consumption of which detrimentally affects blood cholesterol
12   levels and causes morbidity, including heart disease and stroke.
13                  3.    Barlean’s Places Misleading Health and Wellness Claims Directly on
14                        the Barlean’s Organic Butter Flavored Coconut Oil Labeling
15           74.    The Barlean’s Organic Butter Flavored Coconut Oil labeling bears the claims
16   “THE HEALTH BENEFITS OF COCONUT OIL, THE RICH TASTE OF BUTTER”; “SUB
17   1:1 FOR BUTTER”; “Now we’re bringing a whole new flavor to healthy eating. Our butter
18   flavored coconut oil has all the healthy MCTs of our regular organic coconut oil, with a rich,
19   buttery taste”; “HEALTHY ALTERNATIVE TO BUTTER”; and “All the health benefits of
20   coconut oil, now with the rich flavor of butter.” These claims, taken individually and in
21   context of the label as a whole, are false and misleading because they suggest the Product is
22   healthy when in fact coconut oil is unhealthy. Further, these statements falsely and
23   misleadingly suggest that replacing butter or other fats with this Product is a healthy choice
24   despite that doing so would increase consumption of saturated fat and decrease consumption
25   of unsaturated fat, and despite that “Strong and consistent evidence from RCTs [randomized
26
27   48
          USDA & HHS, Dietary Guidelines, supra n.16, Part D, Chapter 6 at 12.
28
                                                     20
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
           Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.22 Page 22 of 49




1    controlled trails] and statistical modeling in prospective cohort studies shows that replacing
2    SFA [saturated fatty acids] with PUFA [polyunsaturated fatty acids] reduces the risk of CVD
3    [cardiovascular disease] events and coronary mortality.” 49
4             75.   The labeling also states “No Trans or Hydrogenated Fats”, “Cholesterol Free”,
5    and “No cholesterol, trans fats or hydrogenated fats”. These claims, taken individually and in
6    context of the label as a whole, are false and misleading because they suggest by the absence
7    of unhealthy trans fat and cholesterol that the Product is healthy and will not detrimentally
8    affect health or blood cholesterol levels. This is false and misleading because it is unhealthy
9    and contains dangerous amounts of saturated fat, the consumption of which detrimentally
10   affects blood cholesterol levels and causes morbidity, including heart disease and stroke.
11   V.       Barlean’s Deceptively Omits, Intentionally Distracts From, and Otherwise
12            Downplays the Products’ Negative Physiological Effects
13            76.     In marketing its Products with health and wellness claims, Barlean’s regularly
14   and intentionally omits material information regarding the dangers of consuming the
15   Products. Barlean’s is under a duty to disclose this information to consumers because (a)
16   Barlean’s is revealing some information about its Products—enough to suggest they are
17   healthy or conducive to good physical health—without revealing additional material
18   information—that the consumption of the Products has detrimental health effects, (b)
19   Barlean’s deceptive omissions concern human health, and specifically the detrimental health
20   consequences of consuming its Products, (c) Barlean’s was in a superior position to know of
21   the dangers presented by the Products as a manufacturer of foods and nutritional supplements
22   whose business depends upon food science and that holds itself out to be a leader in health
23   Products, and (d) Barlean’s actively concealed material facts not known to Plaintiffs and the
24   Class.
25
26
27   49
          USDA & HHS, Dietary Guidelines, supra n.16, Part D, Chapter 6 at 12.
28
                                                      21
                              Testone et al. v. Barlean’s Organic Oils, LLC
                                        CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.23 Page 23 of 49




1          77.     As described above, in marketing the Products, Barlean’s regularly
2    affirmatively uses certain words and phrases to suggest its Products are healthy or conducive
3    to good health and physical well-being, which is misleading given the negative health
4    consequences of consuming coconut oil. In light of these voluntary statements, Barlean’s
5    therefore has a duty to disclose information regarding the harmful effects of consuming its
6    Products.
7    VI.   The Labeling of the Barlean’s Coconut Oil Products Violates California, New
8          York, and Federal Food Labeling Laws
9                 A Violation of Federal Food Labeling Statutes or Regulations is a Violation
10                of California and New York Law
11         78.    “California, [and] New York . . . broadly prohibit the misbranding of food in
12   language largely identical to that found in the FDCA.” Ackerman v. Coca-Cola Co., 2010
13   U.S. Dist. LEXIS 73156, at *12 (E.D.N.Y. July 21, 2010).
14         79.    The Products and their labeling violate California Health and Safety Code §§
15   109875, et. seq. (the “Sherman Law”), which has expressly adopted the federal food labeling
16   requirements as its own. See Cal. Health & Safety Code § 110670.
17         80.    Under the Sherman Law, any violation the Federal Food Federal Food, Drug,
18   and Cosmetic Act and/or federal regulations is also a violation of the Sherman Law. See Cal.
19   Health & Safety Code § 110670 (“Any food is misbranded if its labeling does not conform
20   with the requirements for nutrition labeling as set forth in Section 403(r) (21 U.S.C. Sec.
21   343(q)) of the federal act and the regulation adopted pursuant thereto.”).
22         81.    Similarly, “New York’s Agriculture and Marketing law similarly . . .
23   incorporates the FDCA’s labeling provisions found in 21 C.F.R. part 101.” Ackerman, 2010
24   U.S. Dist. LEXIS 73156, *12 (citing N.Y. Comp. Codes R. & Regs. tit. 1, § 259.1).
25         82.    The Federal Food, Drug, and Cosmetic Act expressly authorizes state
26   regulations, such as the Sherman Law and New York’s Agriculture and Marketing Law, that
27
28
                                                    22
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.24 Page 24 of 49




1    are “identical to the requirement[s]” of the FDCA and federal regulations. See 21 U.S.C. §
2    343-1.
3          83.    Because the Sherman Law’s and Agriculture and Marketing Law’s requirements
4    are identical to the requirements of the Federal Food, Drug, and Cosmetic Act and FDA
5    regulations they are explicitly authorized by the FDCA.
6                 The Barlean’s Coconut Oil Products’ False and Misleading Labeling
7                 Claims Render the Products Misbranded Under California, New York, and
8                 Federal Law
9          84.    Barlean’s deceptive statements described herein violate N.Y. Agric. & Mkts.
10   Law § 201, Cal. Health & Safety Code § 1010660, and 21 U.S.C. § 343(a), which deem a
11   food product misbranded when its label contains any statement that is “false or misleading in
12   any particular.”
13         85.    As described above, the Products’ labeling contains numerous statements that
14   are false or misleading because they state, suggest, or imply that the Products are healthy,
15   which render them misbranded.
16         86.    In addition, the Coconut Oil Products’ labeling is misleading, and thus
17   misbranded, because “it fails to reveal facts that are material in light of other representations.”
18   21 C.F.R § 1.21.
19         87.    In addition, Barlean’s voluntary and affirmative misrepresentations challenged
20   herein also “fail[ed] to reveal facts that are material in light of other representations made or
21   suggested by the statement[s], word[s], design[s], device[s], or any combination thereof,” in
22   violation of 21 C.F.R. § 1.21(a)(1). Such facts include the detrimental health consequences
23   of consuming the Products.
24         88.    Barlean’s similarly failed to reveal facts that were “[m]aterial with respect to the
25   consequences which may result from use of the article under” both “[t]he conditions
26   prescribed in such labeling,” and “such conditions of use as are customary or usual,” in
27
28
                                                     23
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.25 Page 25 of 49




1    violation of § 1.21(a)(2). Namely, Barlean’s failed to disclose the increased risk of serious
2    chronic disease likely to result from the usual consumption of its Products.
3                 The Barlean’s Coconut Oil Products are Misbranded Because They Make
4                 Unauthorized Nutrient Content Claims
5          89.    The Barlean’s Coconut Oil Products are misbranded because their labels bear
6    nutrient content claims even though the Products do not meet the requirements to make such
7    claims.
8          90.    Under 21 U.S.C. § 343(r)(1)(A), a claim that characterizes the level of a nutrient
9    which is of the type required to be in the labeling of the food must be made in accordance
10   with a regulation promulgated by the Secretary (or, by delegation, FDA) authorizing the use
11   of such a claim. See also Cal. Health & Safety Code § 110670 (“Any food is misbranded if
12   its labeling does not conform with the requirements for nutrient content or health claims” set
13   by federal law.).
14         91.    Characterizing the level of a nutrient on food labels and labeling of a product
15   without complying with the specific requirements pertaining to nutrient content claims for
16   that nutrient renders a product misbranded under 21 U.S.C. § 343(r)(1)(A).
17         92.    The Products bear the labeling claims “CHOLESTEROL FREE” and ‘NO . . .
18   CHOLESTEROL.”
19         93.    These phrases meet the definition of nutrient content claims because they
20   characterize the level of cholesterol in the Products, see 21 C.F.R. § 101.13(b), but they fail
21   to meet the requirements for making claims that a product is free from cholesterol.
22         94.    Under 21 C.F.R. § 101.62(d)(1), to bear the nutrient content claim “No
23   cholesterol,” “cholesterol free” and similar claims that cholesterol is absent, a food must,
24   among other things, contain less than 2 grams of saturated fat per Reference Amount
25   Customarily Consumed (RACC), id. § 101.62(d)(1)(ii)(C), and must disclose the level of total
26   fat in a serving in immediate proximity to the claim, id. § 101.62(d)(1)(ii)(D).
27
28
                                                    24
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.26 Page 26 of 49




1          95.    The RACC for oils, including the Products, is 1 tablespoon, or 15 millimeters.
2    See 21 C.F.R. § 101.12(b) (Reference Amount Customarily Consumed for specific foods,
3    “Fats and Oils: Butter, margarine, oil, shortening).
4          96.    According to the Products’ labels, they contain 14 grams of total fat and 12
5    grams of saturated fat per 1 tablespoon serving.
6          97.    Further, the required disclosure statement regarding total fat is not present
7    anywhere on the Products’ labels.
8          98.    Accordingly, the Products do not meet the saturated fat requirement, instead
9    containing a disqualifying amount of saturated fat, and do not make the mandatory total fat
10   disclosure, making the Products ineligible for “no cholesterol” and “cholesterol free” claims
11   under 21 C.F.R. § 101.62(d)(1)(ii), and rendering them misbranded. See 21 U.S.C. §
12   343(r)(1)(A). See also 21 C.F.R. § 101.62(f) (“Any label or labeling containing any statement
13   concerning fat, fatty acids, or cholesterol that is not in conformity with this section shall be
14   deemed to be misbranded.”).
15         99.    In addition, the Products bear claims such as “NO TRANS FAT,” “NON-
16   HYDROGENATED,” “No . . . trans fats or hydrogenated fats,” and “No Trans or
17   Hydrogenated Fats.”
18         100. These phrases meet the definition of nutrient content claims because they
19   characterize the level of trans fat in the Coconut Oil Products, which are nutrients of the type
20   required to be in nutrition labeling. See 21 C.F.R. § 101.13(b)(1).
21         101. Under 21 C.F.R. § 101.13(h), a food that bears an express or implied nutrient
22   content claim, and that contains more than 13 grams of total fat or 4 grams of saturated fat
23   per serving, must also bear a disclosure statement on the label, immediately adjacent to the
24   claim, referring the consumer to nutrition information for that nutrient, e.g., “See nutrition
25   information for total fat and saturated fat content.” 21 C.F.R. § 101.13(h)(1).
26         102. Despite that all Barlean’s Coconut Oil Products contain 14 grams of total fat and
27   12 grams of saturated fat per serving, their labels fail to bear these mandatory disclosure
28
                                                    25
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.27 Page 27 of 49




1    statements, which provide consumers with material nutrition information. Therefore,
2    Barlean’s Organic Virgin Coconut Oil, Barlean’s Culinary Coconut Oil and Barlean’s
3    Organic Butter Flavored Coconut Oil are misbranded.
4          103. Further, even if the Barlean’s Organic Culinary Oil and both Organic Butter
5    Flavored Coconut Oil Products had contained the required disclosures, they would still be
6    misbranded because “no trans fat” is an unauthorized nutrient content claim that may not be
7    used in the labeling of any foods. See Reid v. Johnson & Johnson, 780 F.3d 952, 962-63 (9th
8    Cir. 2015). The FDA similarly has no defined nutrient content claims for “non-
9    hydrogenated,” or any statements about MCTs, but all such claims must, in any event, be not
10   misleading. See 21 C.F.R. § 101.13(i)(iii).
11         104. The Products also bear nutrient content claims regarding the medium chain
12   triglyceride (MCT) and fatty acid content, through claims such as, “A natural source of
13   medium chain triglycerides (MCTs),” “Coconut Oil Nutrition[:] -Contains Lauric Acid,
14   Caprylic Acid & Capric Acid -Natural Source of Medium Chain Triglycerides,” and
15   “Coconut Oil Nutrition[:] -Rich in Lauric Acid & Caprylic Acid -Great Source of Medium
16   Chain Triglycerides.”
17         105.     These phrases meet the definition of nutrient content claims because they
18   characterize the level of saturated fat in the Coconut Oil Products, which are nutrients of the
19   type required to be in nutrition labeling. See 21 C.F.R. § 101.13(b)(1).
20         106. These claims, however, fail to meet the requirements of 21 C.F.R. 101.54,
21   rendering the Products misbranded.
22         107. Further, as with the “no trans fat” claims, none of these claims are accompanied
23   by the disclosure statement, which is mandatory given the Products’ total fat and saturated
24   fat content.
25
26
27
28
                                                     26
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.28 Page 28 of 49




1                 The Barlean’s Organic Butter Flavored Coconut Oil and Organic Culinary
2                 Oil are Misbranded Because They Make Unauthorized “Healthy” Nutrient
3                 Content Claims
4          108. In addition, Barlean’s Organic Butter Flavored Coconut Oil and Organic
5    Culinary Oil labels are misbranded (and also misleading), because the labels claim that the
6    Products are healthy based on their nutrient content, but the Products do not meet the
7    requirements for making such implied nutrient content claims as set forth in 21 C.F.R. §
8    101.65(d).
9          109. Barlean’s labeled its Butter Flavored Coconut Oil with the claims “THE
10   HEALTH BENEFITS OF COCONUT OIL, THE RICH TASTE OF BUTTER,” “. . . we’re
11   bringing a whole new flavor to healthy eating,” “Our butter flavored coconut oil has all the
12   healthy MCTs of our regular organic coconut oil, with a rich, buttery taste,” “HEALTHY
13   ALTERNATIVE TO BUTTER,” “All the health benefits of coconut oil, now with the rich
14   flavor of butter.”
15         110. Barlean’s labeled its Culinary Coconut Oil with the claims, “The ultimate
16   cooking oil for health-conscious gourmets . . . .”
17         111. These statements are made in association with the express cholesterol, trans fat,
18   and MCT nutrient content claims.
19         112. To “use the term ‘healthy’ or related terms (e.g., ‘health,’ ‘healthful,’
20   ‘healthfully,’ ‘healthfulness,’ ‘healthier,’ ‘healthiest,’ ‘healthily,’ and ‘healthiness’)” as an
21   implied nutrient content claim, a food must satisfy specific “conditions for fat, saturated fat,
22   cholesterol, and other nutrients.” 21 C.F.R § 101.65(d)(2).
23         113. Barlean’s Butter Flavored Coconut Oil and Organic Culinary Coconut Oil are
24   “not specifically listed” in the table contained in 21 C.F.R § 101.65(d)(2)(i), and therefore
25   are governed by section (F) of the table. See 101.65(d)(2)(i)(F).
26         114. Under 21 C.F.R. § 101.65(d)(2)(i)(F), to use a “healthy” term, a food must (1)
27   be “Low fat as defined in § 101.62(b)(2),” (2) be “Low saturated fat as defined in §
28
                                                    27
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.29 Page 29 of 49




1    101.62(c)(2),” and (3) contain “At least 10 percent of the RDI [recommended daily intake]
2    or the DRV [dietary reference values] per RACC [reference amount customarily consumed]
3    of one or more of vitamin A, vitamin C, calcium, iron, protein or fiber.” See 21 C.F.R. §
4    101.65(d)(2)(i)(F) (incorporating by reference total fat requirement, 21 C.F.R. § 101.62(b)(2),
5    and saturated fat requirement, 21 C.F.R. § 101.62(c)(2)). In addition, the food must comply
6    “with the definition and declaration requirements in this part 101 for any specific nutrient
7    content claim on the label or in labeling.” 21 C.F.R. § 101.65(d)(2)(iii).
8          115. Section 101.62(b)(2)(i)(B) provides the applicable definition of “low fat” for the
9    Products because they have RACCs (reference amounts customarily consumed) and labeled
10   servings of less than 30 grams.
11         116. Under section 101.62(b)(2)(i)(B), a food is low fat only if it “contains 3 g or less
12   of fat per reference amount customarily consumed and per 50 g of food.”
13         117. The Barlean’s Buttered Flavored Coconut Oil and the Organic Culinary Coconut
14   Oil contain 14 grams of total fat per RACC or labeled serving, and 50 grams of total fat per
15   50 grams. Thus Barlean’s Buttered Flavored Coconut Oil and Organic Culinary Coconut Oil
16   Products do not meet the total fat requirement in section 101.65(d)(2)(i)(F), and as a result,
17   their use of a “healthy” term renders the Products misbranded.
18         118. Under section 101.62(c)(2), a food is “low saturated fat” only if it “contains 1 g
19   or less of saturated fatty acids per reference amount customarily consumed and not more than
20   15 percent of calories from saturated fatty acids.”
21         119. The Organic Culinary Coconut Oil and the Butter Flavored Coconut Oil both
22   contain 12 grams of saturated fat per RACC or labeled serving, and approximately 86 percent
23   of calories come from saturated fat. The Products therefore do not meet the saturated fat
24   requirement in section 101.65(d)(2)(i)(F), and as a result, their use of a “healthy” term renders
25   the Products misbranded.
26         120. Further, the Barlean’s Buttered Flavored Coconut Oil and the Organic Culinary
27   Coconut Oil do not contain “at least 10 percent of the RDI or the DRV per RACC of one or
28
                                                    28
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.30 Page 30 of 49




1    more of vitamin A, vitamin C, calcium, iron, protein or fiber,” 21 C.F.R. § 101.65(d)(2)(i)(F),
2    and as a result, their use of a “healthy” term renders the Products misbranded.
3          121. Finally, the Barlean’s Buttered Flavored Coconut Oil and the Organic Culinary
4    Coconut Oil, as explained above, fail to comply “with the definition and declaration
5    requirements in this part 101 for any specific nutrient content claim on the label or in
6    labeling,” 21 C.F.R. § 101.65(d)(2)(iii), further rendering them misbranded.
7          122. In sum, the Barlean’s Buttered Flavored Coconut Oil and the Organic Culinary
8    Coconut Oil bear unauthorized claims that the Products are healthy. The Products do not meet
9    the clear and specific criteria the FDA (and by extension, California and New York) requires
10   for using the term healthy (and variations) to describe a food.
11         123. Barlean’s use of the term healthy (and variations) to describe the Barlean’s
12   Buttered Flavored Coconut Oil and the Organic Culinary Coconut Oil not only violates 21
13   C.F.R. § 101.65 and renders the Products misbranded, but also misleads consumers regarding
14   the nature of the oils, in the specific manner the regulations are intended to prevent.
15   IV.   Plaintiffs’ Purchase, Reliance, and Injury
16         124. Plaintiff Michael Testone purchased Barlean’s Organic Virgin Coconut Oil on a
17   regular basis, during the Class Period. His most recent purchase occurred in or around May
18   or June of 2018. He would normally purchase jars approximately once per month from local
19   health food stores such as the Sprouts Farmers Market located at 4175 Park Boulevard in San
20   Diego, California. Mr. Testone consumed the Barlean’s Organic Virgin Coconut Oil after
21   purchasing it.
22         125. To the best of his recollection, when deciding to purchase Barlean’s Organic
23   Virgin Coconut Oil, Plaintiff Testone read and relied on, inter alia, the following claims on
24   the Barlean’s Organic Virgin Coconut Oil label:
25             a) “Harvested at the Peak of Flavor & Nutritional Value”;
26             b) “Coconut Oil Nutrition[:] -Rich in Lauric Acid & Caprylic Acid -Great Source
27                of Medium Chain Triglycerides”;
28
                                                    29
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.31 Page 31 of 49




1             c) “Coconut Oil Nutrition[:] -Contains in Lauric Acid, Caprylic Acid , & Capric
2                 Acid -Natural Source of Medium Chain Triglycerides”;
3             d) “NON-HYDROGENATED”;
4             e) “COCONUT OIL: A SMART FAT”;
5             f) “A natural source of medium chain triglycerides (MCTs), coconut oil boosts the
6                 metabolism, supports the heart and immune system and provides quick energy”;
7                 and
8             g) “CHOLESTEROL FREE”.
9          126. Based on these representations, Plaintiff Testone believed the Barlean’s Organic
10   Virgin was a healthy oil or fat that was beneficial to health, and that it would not raise or
11   otherwise detriment his blood cholesterol levels.
12         127. When purchasing Barlean’s Organic Virgin Coconut Oil Mr. Testone was
13   seeking a product to consume which had the qualities described on the Barlean’s Organic
14   Virgin Coconut Oil labeling, namely, one that was a healthy, nutritious oil or fat, that was
15   healthier than other fats, cooking oils and butter, and whose consumption would not increase
16   his risk of CHD, stroke, and other morbidity.
17         128. Plaintiff Collin Shanks has purchased both Barlean’s Organic Virgin Coconut
18   Oil and Barlean’s Butter Flavored Coconut Oil between six to eight times during the Class
19   Period. He believes his first purchase occurred in or around 2016, when he purchased a 16-
20   fluid-ounce jar of Barlean’s Butter Flavored Coconut Oil. After that time, he also purchased
21   16-fluid-ounce jars of Barlean’s Organic Virgin Coconut Oil. His purchases took place at his
22   local Sprouts Farmers Markets, such as the one located at 1431 Imperial Highway in La
23   Habra, California and other local vitamin or health stores. Mr. Shanks consumed the
24   Barlean’s Organic Virgin and Butter Flavored Coconut Oil after purchasing them.
25         129. To the best of his recollection, when deciding to purchase Barlean’s Butter
26   Flavored Coconut Oil, Plaintiff Shanks read and relied on, inter alia, the following claims on
27   the Butter Flavored Coconut Oil labeling:
28
                                                   30
                           Testone et al. v. Barlean’s Organic Oils, LLC
                                     CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.32 Page 32 of 49




1              a) “THE HEALTH BENEFITS OF COCONUT OIL, THE RICH TASTE OF
2                 BUTTER”;
3              b) “SUB 1:1 FOR BUTTER”;
4              c) “we’re bringing a whole new flavor to healthy eating”;
5              d) “Our butter flavored coconut oil has all the healthy MCTs of our regular organic
6                 coconut oil, with a rich, buttery taste.”;
7              e) “No cholesterol, trans fats or hydrogenated fats”;
8              f) “Substitute 1:1 for butter”;
9              g) “HEALTHY ALTERNATIVE TO BUTTER”;
10             h) “No Trans Fat”;
11             i) “All the health benefits of coconut oil, now with the rich flavor of butter”;
12             j) “No Trans or Hydrogenated Fats”;
13             k) “Cholesterol Free”; and
14             l) “Suggested Use: Substitute 1:1 for butter in backing, cooking, and frying . . . .”
15         130. To the best of his recollection, when deciding to purchase Barlean’s Organic
16   Virgin Coconut Oil, Plaintiff Shanks read and relied on, inter alia, the following claims on
17   the Barlean’s Organic Virgin Coconut Oil label:
18             a) “Harvested at the Peak of Flavor & Nutritional Value”;
19             b) “Coconut Oil Nutrition[:] -Rich in Lauric Acid & Caprylic Acid -Great Source
20                of Medium Chain Triglycerides”;
21             c) “Coconut Oil Nutrition[:] -Contains in Lauric Acid, Caprylic Acid , & Capric
22                Acid -Natural Source of Medium Chain Triglycerides”; and
23             d) “NON-HYDROGENATED”.
24         131. Based on these representations, Plaintiff Shanks believed the Barlean’s Organic
25   Virgin and Butter Flavored Coconut Oil were healthy oils or fats that were healthier than
26   butter and other fats or cooking oils, and would not raise or otherwise detriment his blood
27   cholesterol levels.
28
                                                    31
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.33 Page 33 of 49




1          132. When purchasing Products, Mr. Shanks was seeking products that had the
2    qualities described on the Products’ labels, namely, products that were healthy, nutritious oils
3    or fats, that were healthier than butter, fats, and other cooking oils, and whose consumption
4    would not increase his risk of CHD, stroke, and other morbidity.
5          133. To the best of his recollection, Plaintiff Lamartine Pierre purchased the 32oz
6    size of Barlean’s Organic Virgin Coconut Oil approximately 3-5 times beginning in 2014,
7    with his last purchase in late 2016, which to the best of his recollection was purchased at
8    Walmart, both of which are located in the Green Acres Mall in Valley Stream, New York.
9    Mr. Pierre consumed the Barlean’s Organic Virgin Coconut Oil after purchasing it.
10         134. At the time of purchase, when deciding to purchase Barlean’s Organic Virgin
11   Coconut Oil, Plaintiff Pierre read and relied on, inter alia, the following claims on the
12   Barlean’s Organic Virgin Coconut Oil label:
13             a) “Nature’s Most Versatile Superfood”;
14             b) “Harvested at the Peak of Flavor and Nutritional Value”;
15             c) “Coconut Oil Nutrition - Rich in Lauric Acid & Caprylic Acid - Great Source
16                  of Medium Chain Triglycerides”; and
17             d) “NON-HYDROGENATED”.
18         135. Based on these representations, Plaintiff Pierre believed the Barlean’s Organic
19   Virgin Coconut Oil was a healthy oil or fat that was healthier than butter and other fats or
20   cooking oils, and would not raise or otherwise detriment his blood cholesterol levels.
21         136. When purchasing Barlean’s Organic Virgin Coconut Oil, Mr. Pierre was seeking
22   a product to consume which had the qualities described on the Barlean’s Organic Virgin
23   Coconut Oil labeling, namely, one that was a healthy, nutritious oil or fat that was healthier
24   than butter, fats, and other cooking oils, and whose consumption would not increase his risk
25   of CHD, stroke, and other morbidity.
26         137. The representations on the Barlean’s Organic Virgin and Butter Flavored
27   Coconut Oil labels, however, were false and misleading, and had the capacity, tendency, and
28
                                                    32
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.34 Page 34 of 49




1    likelihood to confuse or confound Plaintiffs and other consumers acting reasonably (including
2    the putative Class) because, as described in detail herein, the Products are not healthy but
3    instead their consumption increases the risk of CHD, stroke, and other morbidity.
4            138. Plaintiffs are not nutritionists, food experts, or food scientists, but rather lay
5    consumers who did not have the specialized knowledge that Barlean’s had regarding the
6    nutrients present in its coconut oils. At the time of purchase, and notwithstanding its saturated
7    fat content, Plaintiffs were unaware that consuming coconut oil, such as Barlean’s, adversely
8    affects blood cholesterol levels and increases risk of CHD, stroke, and other morbidity.
9            139. Plaintiffs acted reasonably in relying on the health and wellness claims that
10   Barlean’s intentionally placed on the Products’ labels with the intent to induce average
11   consumers into purchasing the Products.
12           140. Plaintiffs would not have purchased the Products if they knew that they were
13   misbranded pursuant to California, New York, and FDA regulations in that many of the
14   labeling claims were prohibited, and that the labeling claims were false and misleading.
15           141. The Products cost more than similar products without misleading labeling, and
16   would have cost less absent the false and misleading statements.
17           142. Plaintiffs paid more for the Products and would only have been willing to pay
18   less, or unwilling to purchase them at all, absent the false and misleading labeling statements
19   complained of herein.
20           143. For these reasons, the Products were worth less than what Plaintiffs paid for
21   them.
22           144. Instead of receiving products that had actual healthful qualities, the Products that
23   Plaintiffs and the Class received were not healthy.
24           145. Plaintiffs lost money as a result of Barlean’s deceptive claims and practices in
25   that they did not receive what they paid for when purchasing the Products.
26           146. Plaintiffs detrimentally altered their position and suffered damages in an amount
27   equal to the amount they paid for the Products.
28
                                                     33
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
        Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.35 Page 35 of 49




1            147. Plaintiffs remain in the market for, and interested in purchasing healthy cooking
2    oils.
3            148. They continue to regularly shop at stores where the Products are sold.
4            149. If they encountered the Products containing the same or similar labeling claims
5    in the future, they might reasonably assume that the Products had been reformulated to make
6    them healthier, or that new scientific evidence supported the claims, and on that basis would
7    consider and likely be interested in purchasing the Products again. Without prospective
8    injunctive relief requiring Barlean’s to label the Products in a truthful manner, they and other
9    consumers will be unable to determine whether a future label bearing similar claims is valid,
10   or whether Barlean’s has simply resumed misleading behavior, and thus will be unable to
11   decide how best to spend their money.
12           150. The continued use of the challenged claims on the Products’ labels threatens to
13   repeatedly infringe upon the substantive right California’s and New York’s consumer
14   protection statutes give Plaintiffs to be free from fraud in the marketplace.
15           151. If Barlean’s was enjoined from making the false and misleading claims, the
16   market price for its Coconut Oil Products would drop. While Plaintiffs would not use the
17   Products on a regular basis due to the detrimental health effects, they would consider
18   purchasing the Products, for example, to use very occasionally and in sparing amounts, such
19   as for use in specific recipes calling for coconut oil or for non-ingestive cosmetic purposes.
20           152. Even aware of Barlean’s misleading labeling, Plaintiffs’ substantive rights
21   continue to be violated every time Plaintiffs are exposed to a misleading Barlean’s Coconut
22   Oil Products labeling.
23           153. Barlean’s senior officers and directors allowed the Barlean’s coconut oil
24   Products to be sold with full knowledge or reckless disregard that the challenged claims are
25   fraudulent, unlawful, and misleading.
26
27
28
                                                      34
                              Testone et al. v. Barlean’s Organic Oils, LLC
                                        CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.36 Page 36 of 49




1                                 CLASS ACTION ALLEGATIONS
2          154. While reserving the right to redefine or amend the Class definition prior to
3    seeking Class certification, pursuant to Federal Rule of Civil Procedure 23, Plaintiffs bring
4    this action on behalf of themselves and a Class of all persons in California and New York
5    who purchased the Products for personal or household use rather than resale or distribution,
6    at any time from four years preceding the date of this Complaint to the time a Class is notified
7    (the “Class Period”).
8          155. The members in the proposed Class are so numerous that individual joinder of
9    all members is impracticable, and the disposition of the claims of all Class Members in a
10   single action will provide substantial benefits to the parties and Court.
11         156. Questions of law and fact common to Plaintiffs and the Class include:
12                a.      whether Barlean’s communicated a message regarding healthfulness of
13         Barlean’s Coconut Oil Products through its packaging and advertising;
14                b.      whether that message was material, or likely to be material, to a
15         reasonable consumer;
16                c.      whether the challenged claims are false, misleading, or reasonably likely
17         to deceive a reasonable consumer;
18                d.      whether Barlean’s conduct violates public policy;
19                e.      whether Barlean’s conduct violates state or federal food statutes or
20         regulations;
21                f.      the proper amount of damages, including punitive damages;
22                g.      the proper amount of restitution;
23                h.      the proper scope of injunctive relief; and
24                i.      the proper amount of attorneys’ fees.
25         157. These common questions of law and fact predominate over questions that affect
26   only individual Class Members.
27
28
                                                     35
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.37 Page 37 of 49




1          158. Plaintiffs’ claims are typical of Class Members’ claims because they are based
2    on the same underlying facts, events, and circumstances relating to Barlean’s conduct.
3    Specifically, all Class Members, including Plaintiffs, were subjected to the same misleading
4    and deceptive conduct when they purchased Barlean’s Coconut Oil Products, and suffered
5    economic injury because Barlean’s Coconut Oil Products are misrepresented. Absent
6    Barlean’s business practice of deceptively and unlawfully labeling the Barlean’s Coconut Oil
7    Products, Plaintiffs and Class Members would not have purchased the Products.
8          159. Plaintiffs will fairly and adequately represent and protect the interests of the
9    Class, have no interests incompatible with the interests of the Class, and have retained counsel
10   competent and experienced in Class action litigation, and specifically in litigation involving
11   the false and misleading advertising of foods.
12         160. Class treatment is superior to other options for resolution of the controversy
13   because the relief sought for each Class Member is small, such that, absent representative
14   litigation, it would be infeasible for Class Members to redress the wrongs done to them.
15         161. Barlean’s has acted on grounds applicable to the Class, thereby making
16   appropriate final injunctive and declaratory relief concerning the Class as a whole.
17         162. As a result of the foregoing, Class treatment is appropriate under Fed. R. Civ. P.
18   23(a), 23(b)(2), and 23(b)(3).
19                                       CAUSES OF ACTION
20                                    FIRST CAUSE OF ACTION
21                            Violations of the Unfair Competition Law,
22                              Cal. Bus. & Prof. Code §§ 17200 et seq.
23                                      (By the California Class)
24         163. Plaintiffs Testone and Shanks reallege and incorporate the allegations elsewhere
25   in the Complaint as if set forth in full herein.
26         164.    The UCL prohibits any “unlawful, unfair or fraudulent business act or practice.”
27   Cal. Bus. & Prof. Code § 17200.
28
                                                     36
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
        Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.38 Page 38 of 49




1           165. The acts, omissions, misrepresentations, practices, and non-disclosures of
2    Barlean’s as alleged herein constitute business acts and practices.
3                                              Fraudulent
4           166. A statement or practice is fraudulent under the UCL if it is likely to deceive the
5    public, applying an objective reasonable consumer test.
6           167. As set forth herein, Barlean’s labeling of the Products is likely to deceive
7    reasonable consumers and the public.
8                                              Unlawful
9           168. The acts alleged herein are “unlawful” under the UCL in that they violate at least
10   the following laws:
11          •      The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
12          •      The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.;
13          •      The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq.;
14          •      The California Sherman Food, Drug, and Cosmetic Law Cal, Health & Safety
15   Code §§ 110100 et seq.; and
16          •      The New York Marketing and Agriculture Law, N.Y. Comp. Codes R. & Regs.
17   tit. 1, § 259.1.
18                                               Unfair
19          169. Barlean’s conduct with respect to the labeling, advertising, and sale of the
20   Products was unfair because Barlean’s conduct was immoral, unethical, unscrupulous, or
21   substantially injurious to consumers, and the utility of its conduct, if any, does not outweigh
22   the gravity of the harm to its victims.
23          170. Barlean’s conduct with respect to the labeling, advertising, and sale of the
24   Barlean’s Coconut Oil Products was and is also unfair because it violates public policy as
25   declared by specific constitutional, statutory or regulatory provisions, including but not
26   necessarily limited to the False Advertising Law, portions of the Federal Food, Drug, and
27
28
                                                    37
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.39 Page 39 of 49




1    Cosmetic Act, and portions of the California Sherman Food, Drug, and Cosmetic Law and
2    the New York Marketing and Agriculture Law.
3          171. Barlean’s conduct with respect to the labeling, advertising, and sale of the
4    Barlean’s Coconut Oil Products was and is also unfair because the consumer injury was
5    substantial, not outweighed by benefits to consumers or competition, and not one consumers
6    themselves could reasonably have avoided.
7          172. Barlean’s profited from the sale of the falsely, deceptively, and unlawfully
8    advertised Barlean’s Coconut Oil Products to unwary consumers.
9          173. Plaintiffs and Class Members are likely to continue to be damaged by Barlean’s
10   deceptive trade practices, because Barlean’s continues to disseminate misleading information.
11   Thus, injunctive relief enjoining Barlean’s deceptive practices is proper.
12         174. Barlean’s conduct caused and continues to cause substantial injury to Plaintiffs
13   and other Class Members. Plaintiffs have suffered injury in fact as a result of Barlean’s
14   unlawful conduct.
15         175. In accordance with Bus. & Prof. Code § 17203, Plaintiffs seek an order enjoining
16   Barlean’s from continuing to conduct business through unlawful, unfair, and/or fraudulent
17   acts and practices, and to commence a corrective advertising campaign.
18         176. Plaintiffs and the Class also seek an order for the restitution of all monies from
19   the sale of the Barlean’s Coconut Oil Products, which were unjustly acquired through acts of
20   unlawful competition.
21                                  SECOND CAUSE OF ACTION
22                              Violations of the False Advertising Law,
23                              Cal. Bus. & Prof. Code §§ 17500 et seq.
24                                      (By the California Class)
25         177. Plaintiffs Testone and Shanks reallege and incorporate the allegations elsewhere
26   in the Complaint as if set forth in full herein.
27
28
                                                     38
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.40 Page 40 of 49




1          178. The FAL provides that “[i]t is unlawful for any person, firm, corporation or
2    association, or any employee thereof with intent directly or indirectly to dispose of real or
3    personal property or to perform services” to disseminate any statement “which is untrue or
4    misleading, and which is known, or which by the exercise of reasonable care should be
5    known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
6          179. It is also unlawful under the FAL to disseminate statements concerning property
7    or services that are “untrue or misleading, and which is known, or which by the exercise of
8    reasonable care should be known, to be untrue or misleading.” Id.
9          180. As alleged herein, the advertisements, labeling, policies, acts, and practices of
10   Barlean’s relating to the Barlean’s Coconut Oil Products misled consumers acting reasonably
11   as to the healthfulness of the Products.
12         181. Plaintiffs suffered injury in fact as a result of Barlean’s actions as set forth herein
13   because Plaintiffs purchased Barlean’s Coconut Oil Products in reliance on Barlean’s false
14   and misleading marketing claims stating or suggesting that the Products, among other things,
15   are healthy, or healthier than butter and other fats or oils.
16         182. Barlean’s business practices as alleged herein constitute unfair, deceptive,
17   untrue, and misleading advertising pursuant to the FAL because Barlean’s has advertised the
18   Products in a manner that is untrue and misleading, which Barlean’s knew or reasonably
19   should have known, and omitted material information from the Products’ labeling.
20         183. Barlean’s profited from the sale of the falsely and deceptively advertised
21   Products to unwary consumers.
22         184. As a result, Plaintiffs, the Class, and the general public are entitled to injunctive
23   and equitable relief, restitution, and an order for the disgorgement of the funds by which
24   Barlean’s was unjustly enriched.
25         185. Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiffs, on behalf of themselves
26   and the Class, seek an order enjoining Barlean’s from continuing to engage in deceptive
27
28
                                                     39
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.41 Page 41 of 49




1    business practices, false advertising, and any other act prohibited by law, including those set
2    forth in this Complaint.
3                                    THIRD CAUSE OF ACTION
4                          Violations of the Consumer Legal Remedies Act,
5                                     Cal. Civ. Code §§ 1750 et seq.
6                                       (By the California Class)
7          186. Plaintiffs Testone and Shanks reallege and incorporate the allegations elsewhere
8    in the Complaint as if set forth in full herein.
9          187. The CLRA prohibits deceptive practices in connection with the conduct of a
10   business that provides goods, property, or services primarily for personal, family, or
11   household purposes.
12         188. Barlean’s false and misleading labeling and other policies, acts, and practices
13   were designed to, and did, induce the purchase and use of the Products for personal, family,
14   or household purposes by Plaintiffs and Class Members, and violated and continue to violate
15   the following sections of the CLRA:
16                a.     § 1770(a)(5): representing that goods have characteristics, uses, or
17         benefits which they do not have;
18                b.     § 1770(a)(7): representing that goods are of a particular standard, quality,
19         or grade if they are of another;
20                c.     § 1770(a)(9): advertising goods with intent not to sell them as advertised;
21         and
22                d.     § 1770(a)(16): representing the subject of a transaction has been supplied
23         in accordance with a previous representation when it has not.
24         189. Barlean’s profited from the sale of the falsely, deceptively, and unlawfully
25   advertised Barlean’s Coconut Oil Products to unwary consumers.
26         190. As a result, Plaintiffs and the Class have suffered harm.
27
28
                                                     40
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.42 Page 42 of 49




1          191. Pursuant to California Civil Code § 1782, in July 2018, Mr. Shanks sent written
2    notice of his claims and Barlean’s particular violations of the Act to Barlean’s by certified
3    mail, return receipt requested, directed to the registered agent, Joel Matteson at Barlean’s
4    headquarters.
5          192. Pursuant to California Civil Code § 1782, in January 2019, Mr. Testone sent
6    written notice of his claims and Barlean’s particular violations of the Act to Barlean’s by
7    certified mail, return receipt requested, directed to the registered agent, Joel Matteson at
8    Barlean’s headquarters.
9          193. At this time Mr. Testone only seeks restitution and injunctive relief. As
10   permitted by statute, after 30 days he will amend to seek actual and punitive damages.
11         194. Mr. Shanks and the California Class seek (a) actual damages, (b) punitive
12   damages, (c) injunctive relief in the form of modified advertising and a corrective advertising
13   plan, (d) restitution, and (e) attorneys’ fees and costs.
14         195. Barlean’s wrongful business practices constituted, and constitute, a continuing
15   course of conduct in violation of the CLRA.
16         196. In compliance with Cal. Civ. Code § 1780(d), Mr. Testone has filed an affidavit
17   of venue concurrently with this complaint.
18                                  FOURTH CAUSE OF ACTION
19                                  Breaches of Express Warranties,
20                                      Cal. Com. Code § 2313(1)
21                                      (By the California Class)
22         197. Plaintiffs Testone and Shanks reallege and incorporate the allegations elsewhere
23   in the Complaint as if set forth in full herein.
24         198.      Through the Barlean’s Coconut Oil Products’ labeling claims listed below,
25   Barlean’s made affirmations of fact or promises, or description of goods, that, inter alia, the
26   Products are healthful when consumed:
27             a) “Nature’s Most Versatile Superfood”;
28
                                                     41
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
     Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.43 Page 43 of 49




1          b) “COCONUT OIL: A SMART FAT”;
2          c) “A natural source of medium chain triglycerides (MCTs) coconut oil boosts the
3             metabolism, supports the heart and immune system and provides quick energy”
4          d) “Harvested at the Peak of Flavor and Nutrition”;
5          e) “Harvested at the peak of flavor and nutritional value”;
6          f) “Coconut Oil Nutrition[:] -Contains Lauric Acid, Caprylic Acid, & Capric Acid
7             -Natural Source of Medium Chain Triglycerides”;
8          g) “Coconut Oil Nutrition[:] -Rich in Lauric Acid & Caprylic Acid -Great Source
9             of Medium Chain Triglycerides”;
10         h) “The ultimate cooking oil for health-conscious gourmets. As versatile as it is
11            delicious, Barlean’s Organic Culinary Coconut Oil is ideal for sautéing, stir-
12            frying and baking, or as a dairy-free butter substitute”;
13         i) “NO TRANS FAT OR CHOLESTEROL”;
14         j) “HEALTHY ALTERNATIVE TO BUTTER”;
15         k) “All the health benefits of coconut oil, now with the rich flavor of butter”;
16         l) “No Trans or Hydrogenated Fats”;
17         m) “Cholesterol Free”;
18         n) “THE HEALTH BENEFITS OF COCONUT OIL, THE RICH TASTE OF
19            BUTTER”;
20         o) “SUB 1:1 FOR BUTTER”;
21         p) “we’re bringing a whole new flavor to healthy eating”;
22         q) “Our butter flavored coconut oil has all the healthy MCTs of our regular organic
23            coconut oil, with a rich, buttery taste”;
24         r) “No cholesterol, trans fats or hydrogenated fats”; and
25         s) “Substitute 1:1 for butter”.
26
27
28
                                                42
                        Testone et al. v. Barlean’s Organic Oils, LLC
                                  CLASS ACTION COMPLAINT
        Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.44 Page 44 of 49




1           199. These and other representations were “part of the basis of the bargain,” in that
2    Plaintiffs and the Class purchased the Products in reasonable reliance on those statements.
3    Cal. Com. Code § 2313(1).
4           200. Barlean’s breached its express warranties by selling Products that are not
5    healthy, not healthier than butter or other oils, and that negatively affects blood cholesterol
6    levels, increasing risk of CHD, stroke, and other morbidity.
7           201. That breach actually and proximately caused injury in the form of the lost
8    purchase price that Plaintiffs and Class Members paid for Barlean’s Coconut Oil Products.
9           202. Plaintiffs seek, on behalf of themselves and other Class Members, their actual
10   damages arising as a result of Barlean’s breaches of express warranty.
11                                    FIFTH CAUSE OF ACTION
12                          Breach of Implied Warranty of Merchantability,
13                                       Cal. Com. Code § 2314
14                                      (By the California Class)
15          203. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
16   if set forth in full herein.
17          204. Barlean’s, through its acts set forth herein, in the sale, marketing, and promotion
18   of Barlean’s Coconut Oil Products, made representations to Plaintiffs and the Class that,
19   among other things, the Products are healthful, specifically through the labeling promises
20   listed in paragraph 198.
21          205. Barlean’s is a merchant with respect to the goods of this kind which were sold
22   to Plaintiffs and the Class, and there was, in the sale to Plaintiffs and other consumers, an
23   implied warranty that those goods were merchantable in that they conformed to the promises
24   on the labeling.
25          206. However, Barlean’s breached that implied warranty in that Barlean’s Coconut
26   Oil Products are not healthy, not healthier than butter or other oils, and negatively affect
27   cholesterol levels, increasing risk of CHD and stroke, as set forth in detail herein.
28
                                                      43
                              Testone et al. v. Barlean’s Organic Oils, LLC
                                        CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.45 Page 45 of 49




1          207. As an actual and proximate result of Barlean’s conduct, Plaintiffs and the Class
2    did not receive goods as impliedly warranted by Barlean’s to be merchantable in that they did
3    not conform to promises and affirmations made on the container or label of the goods.
4          208. Plaintiffs and the Class have sustained damages as a proximate result of the
5    foregoing breach of implied warranty in the amount of Barlean’s Coconut Oil Products’
6    purchase price.
7          209. Plaintiffs seek, on behalf of themselves and other Class Members, their actual
8    damages arising as a result of Barlean’s breaches of implied warranty.
9                                   SIXTH CAUSE OF ACTION
10                            Unfair and Deceptive Business Practices,
11                                       N.Y. Gen. Bus. L. § 349
12                                       (By the New York Class)
13         210. New York Plaintiff, Lamartine Pierre, realleges and incorporates the allegations
14   elsewhere in the Complaint as if fully set forth herein.
15         211. Barlean’s conduct constitutes deceptive acts or practices or false advertising in
16   the conduct of business trade or commerce or in the furnishing of services in New York which
17   affects the public interest under N.Y. Gen. Bus. L. § 349.
18         212. As alleged herein, Barlean’s engaged in deceptive acts and practices by
19   advertising, marketing, distributing, and selling the Coconut Oil Products with false or
20   misleading claims and representations as well as by additional deceptive omissions in light
21   of the representations made.
22         213. As alleged herein, by misbranding the Products, Barlean’s engaged in unlawful
23   and deceptive acts and practices.
24         214. Barlean’s conduct was materially misleading to Plaintiffs and the Class. During
25   the Class Period, Barlean’s carried out a plan, scheme and course of conduct which was
26   consumer oriented.
27
28
                                                    44
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.46 Page 46 of 49




1          215. As a direct and proximate result of Barlean’s violation of N.Y. Gen. Bus. L. §
2    349, Plaintiff and the New York Class were injured and suffered damages.
3          216. The injuries to Plaintiff and the New York Class were foreseeable to Defendant
4    and, thus Barlean’s actions were unconscionable and unreasonable.
5          217. Barlean’s is liable for damages sustained by Plaintiff and the New York Class
6    to the maximum extent allowable under N.Y. Gen. Bus. L. § 349, including statutory and
7    actual damages.
8          218. On behalf of himself and other members of the New York Class, Plaintiff seeks
9    to enjoin the unlawful acts and practices described herein, to recover actual damages or fifty
10   dollars per violation, whichever is greater, three times actual damages for knowing and willful
11   violations, and reasonable attorneys’ fees.
12                                 SEVENTH CAUSE OF ACTION
13                                         False Advertising,
14                                      N.Y. Gen. Bus. L. § 350
15                                     (By the New York Class)
16         219. Plaintiff Lamartine Pierre realleges and incorporates the allegations elsewhere
17   in the Complaint as if fully set forth herein.
18         220. Barlean’s has engaged and is engaging in consumer-oriented conduct which is
19   deceptive or misleading in a material way, constituting false advertising in the conduct of any
20   business, trade, or commerce, in violation of N.Y. Gen. Bus. L. § 350.
21         221. As a result of Barlean’s false advertising, Plaintiff and the New York Class have
22   suffered and continue to suffer substantial injury, including damages, which would not have
23   occurred but for the false and deceptive advertising, and which will continue to occur unless
24   Defendant is permanently enjoined by this Court.
25         222. On behalf of himself and other members of the New York Class, Plaintiff seeks
26   to enjoin the unlawful acts and practices described herein, to recover to the maximum extent
27   permitted by law actual, statutory, and punitive damages, and reasonable attorneys’ fees.
28
                                                    45
                            Testone et al. v. Barlean’s Organic Oils, LLC
                                      CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.47 Page 47 of 49




1                                  EIGHTH CAUSE OF ACTION
2                                    Breach of Express Warranty
3                                          N.Y. U.C.C. § 2-313
4                                      (By the New York Class)
5            223. Plaintiff Lamartine Pierre realleges and incorporates the allegations elsewhere
6    in the Complaint as if fully set forth herein.
7            224. In selling the Barlean’s Coconut Oil Products to Plaintiff and Class Members,
8    Barlean’s made an affirmation of fact or promise that the Products were healthy, or at least
9    would not detriment health, listed in paragraph 198, which formed part of the basis of the
10   bargain. Barlean’s thus expressly warranted the goods sold.
11           225. The Products do not live up to these affirmations of fact, promises, and
12   descriptions, causing the breach of warranty when Plaintiff and other consumers purchased
13   them.
14           226. That breach actually and proximately caused injury in the form of the lost
15   purchase price that Plaintiff and the Class paid for the Products.
16           227. Plaintiff, on behalf of himself and the New York Class, seeks actual damages
17   for Barlean’s breach of warranty.
18           228. Barlean’s was sent notice, via certified mail, of its breaches of warranties on
19   October 18, 2018.
20                                      PRAYER FOR RELIEF
21           229. Wherefore, Plaintiffs, on behalf of themselves, all others similarly situated and
22   the general public, pray for judgment against Barlean’s as to each and every cause of action,
23   and the following remedies:
24                 A.    An Order declaring this action to be a proper Class action, appointing
25           Plaintiffs as Class representatives, and appointing undersigned counsel as Class
26           counsel;
27                 B.    An Order requiring Barlean’s to bear the cost of Class notice;
28
                                                     46
                             Testone et al. v. Barlean’s Organic Oils, LLC
                                       CLASS ACTION COMPLAINT
       Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.48 Page 48 of 49




1                C.     An Order compelling Barlean’s to conduct a corrective advertising
2          campaign;
3                D.     An Order compelling Barlean’s to destroy all misleading and deceptive
4          advertising materials and product labels, and to recall all offending Products;
5                E.     An Order requiring Barlean’s to disgorge all monies, revenues, and profits
6          obtained by means of any wrongful act or practice;
7                F.     An Order requiring Barlean’s to pay restitution to restore all funds
8          acquired by means of any act or practice declared by this Court to be an unlawful,
9          unfair, or fraudulent business act or practice, or untrue or misleading advertising, plus
10         pre-and post-judgment interest thereon;
11               G.     An Order requiring Barlean’s to pay actual, compensatory, statutory, and
12         punitive damages to the maximum extent permitted by law;
13               H.     An award of attorneys’ fees and costs; and
14               I.     Any other and further relief that Court deems necessary, just, or proper.
15                                        JURY DEMAND
16         230. Plaintiffs hereby demand a trial by jury on all issues so triable.
17
18   Dated: January 24, 2019              /s/ Paul K. Joseph
                                          THE LAW OFFICE OF PAUL K. JOSEPH, PC
19
                                          PAUL K. JOSEPH
20                                        paul@pauljosephlaw.com
                                          4125 W. Point Loma Blvd., No. 309
21
                                          San Diego, CA 92110
22                                        Phone: (619) 767-0356
                                          Fax: (619) 331-2943
23
                                          THE LAW OFFICE OF JACK FITZGERALD, PC
24                                        JACK FITZGERALD
25                                        jack@jackfitzgeraldlaw.com
                                          TREVOR M. FLYNN
26                                        trevor@jackfitzgeraldlaw.com
27                                        MELANIE PERSINGER
                                          melanie@jackfitzgeraldlaw.com
28
                                                   47
                           Testone et al. v. Barlean’s Organic Oils, LLC
                                     CLASS ACTION COMPLAINT
     Case 3:19-cv-00169-JLS-BGS Document 1 Filed 01/24/19 PageID.49 Page 49 of 49




1                                   Hillcrest Professional Building
                                    3636 Fourth Avenue, Suite 202
2
                                    San Diego, California 92103
3                                   Phone: (619) 692-3840
                                    Fax: (619) 362-9555
4
                                    Counsel for Plaintiffs and the Proposed Class
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              48
                      Testone et al. v. Barlean’s Organic Oils, LLC
                                CLASS ACTION COMPLAINT
